DETAILED ACTION

Election/Restrictions
Applicant's election without traverse of Group I, claims 41-55 in the reply filed on March 22, 2022 is acknowledged.  
Claims 56-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The IDS filed on January 10, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 41 recites the limitation “the method does not include heated drying of the electrode film after forming the electrode film” in lines 6-9.  This limitation is considered new matter.  The examiner notes that negative limitations may be claimed as long as they are clear and supported by the specification.  Negative limitations must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for a negative limitation. (MPEP § 2173.05(i))  Claims 42-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the limitation "the fluorinated polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change the dependency of the claim from claim 46 to claim 47.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 41-44 and 46-51 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Andelman et al. (US 6,127,474)
For claim 41:  Andelman discloses a method of manufacturing an electrode film for an energy storage device (Andelman in col. 5 lines 26-31), comprising the steps of providing conductive particles “carbon powder”, providing binder particles “PTFE”, intermixing the conductive particles and the binder particles to form an electrode film mixture (col. 6 lines 58-67), and forming an electrode film by compressing the electrode film mixture. (col. 7 lines 1-5)  As heat is used during the mixing and prior to the compressing, the method does not include heated drying of the electrode film after forming the electrode film, (Id.)
 	For claims 42-44:  The conductive particles comprise carbon power, which is dry mixed (Andelman in col. 6 line 49) so that it is a dry carbon and also a conductive carbon. 
	For claims 46-48:  The binder particles comprise a fibrillizable binder (Andelman in col. 6 line 61) and is a fluorinated polymer which comprises PTFE. 
 	For claim 49:  The electrode film mixture comprises 80% activated carbon powder, 10% conductive carbon black, and 3% PTFE (Andelman in col. 6 lines 58-61), which teaches the intermixing to comprise forming the electrode film mixture comprising between about 50 to 99% activated carbon, 0% to 25% conductive carbon, and 0.5% to 20% binder particles by weight.
 	For claim 50:  The intermixing comprises milling the conductive particles and the binder particles which are “fed directly into roll mills”. (Andelman in col. 7 lines 2-5)
 	For claim 51:  The forming the electrode film comprises compressing the electrode film mixture to a thickness of 20 mil thick (Andelman in col. 7 lines 4-5), which converts to 200 microns, which is within 80 to 260 microns. 

Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andelman et al. (US 6,127,474) in view of Nakajima et al. (US 2002/0081495)
The teachings of Andelman are discussed above.
 	Andelman does not explicitly teach the conductive particles to comprise graphite.  However, Nakajima in the same field of endeavor teaches graphite as a conductive material. (Nakajima in [0030])  The skilled artisan would find obvious to modify Andelman with conductive particles of graphite.  A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andelman et al. (US 6,127,474) in view of Sakai et al. (US 5,482,906)
The teachings of Andelman are discussed above.
 	Andelman does not explicitly teach forming the electrode film to comprise compressing the electrode film mixture to a density of at least about 0.3 gm/cm3.  However, Sakai in the same field of endeavor teaches compressing and controlling a film density to 0.3 to 1.0 g/cm3 for a mixture of ACF and fibrillating PTFE. (Sakai in col. 6 lines 12-27, col. 8 lines 42-49, Table 1)  The skilled artisan would find obvious to compress the electrode film to a density of at least about 0.3 gm/cm3.  The motivation for such a modification is to obtain sufficient tensile strength and tensile elongation. (col. 8 lines 42-49)

Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andelman et al. (US 6,127,474) in view of Prickett et al. (US 6,180,278)
 	The teachings of Andelman are discussed above.
Andelman does not explicitly teach forming the electrode film to comprise forming a first film, and recycling a portion of the electrode film mixture to form a second film.  However, Prickett in the same field of endeavor teaches reclaiming active material matrix to the fabrication of new electrodes. (Prickett in col. 4 lines 47-50)  The skilled artisan would find obvious to modify Andelman by recycling a portion of the electrode film mixture to form a second film.  The motivation for such a modification is the reclamation and reuse of active material, binders and other matrix constituents. (col. 8 lines 23-27)

 	Claims 54-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Andelman et al. (US 6,127,474) in view of Kampe et al. (US 4,602,426)
	The teachings of Andelman are discussed above.
	For claims 54-55:  Andelman does not explicitly teach the electrode film being a battery electrode film.  However, Kampe in the same field of endeavor discloses that gas diffusion electrodes such as in Andelman are also for use in primary batteries. (Kampe in col. 1 lines 7-10)  Furthermore, use of the electrode film in a device such as a battery would require placement into a housing to sealably contain the active material and the electrolyte, among other components.  The skilled artisan would find obvious to modify Andelman so that the electrode film is a battery electrode film.  A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722